Citation Nr: 0113695	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-18 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a breathing and lung disorder as 
secondary to asbestos exposure.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for asthmatic bronchitis.  

The issue of entitlement to service connection for a 
respiratory disability, to include as secondary to asbestos 
exposure, is the subject of the REMAND below.


FINDINGS OF FACT

1.  Service connection for a breathing and lung disorder as 
secondary to asbestos exposure was denied by means of an 
unappealed rating decision of June 1995.

2.  Evidence received since June 1995 contains information 
that is not cumulative of evidence previously considered by 
the RO and that bears directly and substantially upon the 
specific matter under consideration.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.


CONCLUSION OF LAW

1.  The RO's decision of June 1995 denying service connection 
for a respiratory disability secondary to asbestos exposure 
is final and is the most recent unappealed denial of his 
claim.  38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the RO's June 1995 
decision serves to reopen the veteran's claim for service 
connection for a respiratory disability, to include as 
secondary to asbestos exposure.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303(a), 3.304 (2000).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2000).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current respiratory disability resulted from an 
inservice disease or injury or is otherwise due to his active 
service.  

Service connection for a breathing and lung disorder as 
secondary to asbestos exposure was denied by the RO by means 
of a June 1995 rating decision.  The evidence of record at 
the time of this decision included service medical records, 
postservice VA treatment records, the report of a May 1995 VA 
examination, and a May 1995 statement from the veteran 
concerning his alleged inservice exposure to asbestos.  As 
the evidence failed to show the existence of any findings of 
asbestos exposure and service medical records were silent for 
any findings or treatment of a chronic respiratory disability 
during service, the RO denied the veteran's claim.  

The veteran was furnished with notice of the aforementioned 
rating decision in June 1995.  In June 1995 he filed a Notice 
of Disagreement to the decision.  The RO responded by 
furnishing him with a Statement of the Case in July 1995.  
The regulations provide that a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2000).  The record does not show that a 
substantive appeal was perfected within one year after 
notification of the RO's decision.  Therefore, the decision 
of June 1995 is final and is the most recent final 
disallowance of the veteran's claim.  38 C.F.R. § 3.104 
(2000). 

The pertinent evidence received after the June 1995 rating 
decision includes, among other things, private and VA medical 
records, testimony presented at a September 1999 RO hearing, 
and a statement from a fellow sailor who served with the 
veteran on active duty.  

An August 1999 statement from J.D. indicates that he served 
with the veteran aboard the USS WASHBURN (AKA 108).  During 
this service, the veteran was alleged to have worked in areas 
containing asbestos.  This statement collaborates the 
veteran's prior contentions that he was exposed to asbestos 
during active service.  In addition, recent private medical 
evidence shows that the veteran may presently have a 
disability resulting from exposure to asbestos.  An August 
1995 private x-ray evaluation indicates an impression of 
"pleural and parenchymal changes consistent with asbestosis 
in a subject with an appropriately intense exposure history 
and an adequate latent period."  An August 1999 statement 
from Dr. Kewal K. Verma indicates an impression of chronic 
obstructive pulmonary disease (COPD), asbestosis, and 
obesity.  

The Board finds that the newly submitted evidence, set forth 
above, contains information that is not cumulative of 
evidence previously considered by the RO and that bears 
directly and substantially upon the specific matter under 
consideration.  This new evidence is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.  

Accordingly, the Board finds that the evidence received 
subsequent to the RO's June 1995 decision serves to reopen 
the veteran's claim for service connection for a respiratory 
disability to include as secondary to asbestos exposure.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).  It is now incumbent upon VA to consider 
this claim on the merits; therefore, pursuant to Bernard v. 
Brown, 4 Vet. App. 384 (1993), this claim is accordingly 
remanded for consideration of all pertinent evidence (see 
REMAND, below).


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a respiratory disability, to 
include as secondary to asbestos exposure, and the claim is 
hereby reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A)

VA has recognized that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part 6, 
Chapter 7, Subchapter IV, § 7.21 b.  While the August 1995 
private radiographic report includes an impression of pleural 
and parenchymal changes consistent with asbestosis and Dr. 
Verma diagnosed asbestosis, the Board notes that the most 
recent radiographic report is a November 1999 VA report 
indicating that the veteran's lungs were well inflated and 
clear and that aside from tortuosity of the thoracic aorta 
and degenerative changes of the spine, no significant 
abnormalities were seen.  Similarly, a December 1999 CT scan 
with contrast of the veteran's lungs revealed no significant 
interstitial lung disease or air trapping.  In light of the 
ambiguities in the radiographic evidence, the Board is of the 
opinion that a new examination would be probative in the 
ascertaining the etiology of the veteran's present 
respiratory disability.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his claimed respiratory 
disability since December 1999.  After 
securing the necessary release, the RO 
should obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination, with an 
appropriate VA physician, to ascertain 
the etiology or date of onset of any 
current respiratory disability, to 
include asbestosis.  The RO should insure 
that efforts to notify the veteran of any 
scheduled VA examination are documented 
within the claims folder.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should provide 
complete rationale for all conclusions 
reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should identity any 
respiratory disabilities that are 
currently shown or otherwise 
indicated by the medical evidence.

c)  The examiner should commit on 
the etiology and onset for each 
respiratory disability that is 
currently manifested.  

In particular, for each respiratory 
disability found on examination, or 
otherwise indicated in the medical 
record, the examiner should proffer 
an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
his active military service.


3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



